Citation Nr: 1605707	
Decision Date: 02/12/16    Archive Date: 02/18/16

DOCKET NO.  12-34 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a disability manifested by bilateral vision loss.

2.  Entitlement to service connection for a psychiatric disability.

3.  Entitlement to service connection for a left hip disability.

4.  Entitlement to service connection for a cerebrovascular condition.

5.  Whether new and material evidence has been received to reopen the claim for service connection for a back disability.

6.  Entitlement to a rating in excess of 30 percent for left ankle postoperative bimalleolar fracture with traumatic arthritis (left ankle disability).

7.  Entitlement to a rating in excess of 10 percent for left ankle unstable scar with tenderness (left ankle scar disability).

8.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Reddington


INTRODUCTION

The Veteran served on active duty from July 1972 to November 1980.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) that denied the issues of service connection currently on appeal, declined to reopen the matter of service connection for a back disability, continued a 30 percent rating for left ankle disability, granted service connection for a left ankle scar disability and assigned a 10 percent rating, effective February 6, 2008, and denied entitlement to a TDIU rating.  In February 2015, the Board remanded these matters to schedule the Veteran for a hearing.  A Board videoconference hearing was scheduled in December 2015, however, the Veteran failed to report.  Accordingly, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.702(d).  

As the record shows psychiatric diagnoses other than depression, the claim of service connection for depression has been expanded/recharacterized that it is being considered as a claim of service connection for a psychiatric disability, however diagnosed, in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009).  


The appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

Initially, the Board notes that the Veteran submitted a fully favorable decision from the Social Security Administration (SSA) indicating that he meets the medical requirements for disability benefits due to his left ankle degenerative joint disease, bilateral proximal supraclinoid internal carotid artery, lumbar spine degenerative disc disease, and dysthymia, and that he was found to have become disabled on February 1, 2002.  A disability determination and decision and associated medical records considered in connection with the SSA claim are not associated with the electronic record.  As medical records pertaining to the award of such benefits are constructively of record, and as they may contain pertinent information regarding the claims on appeal, attempts to secure them must be made.

Additionally, the Board notes that the Veteran's former attorney requested that records from the William Beaumont Army Medical Center be sought.  Specifically, it was noted that the Veteran reported being involved in an automobile accident in 1978 and suffering a head injury, which he alleges may be the cause/related to his claimed disability manifested by bilateral vision loss, a psychiatric disability, and/or his claimed back disability.  Clinical records from this facility for the year 1978 were requested, but none were located.  See November 2012 Formal Finding of Unavailability.  However, service personnel records, including a line of duty investigation report, indicates that the Veteran was involved in a motor vehicle accident on June 14, 1977 and such accident was found to be in the line of duty.  The line of duty investigation report notes that the Veteran was admitted to William Beaumont Army Medical Center due to injuries sustained in the accident.  Accordingly, as records from this facility may be pertinent to the Veteran's claims, attempts to secure them must be made.

Regarding the Veteran's now expanded claim of service connection for a variously diagnosed psychiatric disability, a review of the record reflects psychiatric diagnoses including depression/depressive disorder, adjustment disorder, somatization disorder, and dysthymia.  On October 2012 VA mental disorders examination, an Axis I diagnosis of adjustment disorder was noted.  The examiner opined that the Veteran's adjustment disorder diagnosis is related to the Veteran's upcoming prison time and adjusting to his declining health, which includes his ankle condition, but is not limited to that condition alone.  The examiner noted that the Veteran specifically denied ongoing feelings of depression and/or anxiety.  The Board finds that the medical evidence currently of record is inadequate for rating purposes as an etiological opinion is not provided as to the other psychiatric disabilities diagnosed during the pendency of the appeal, and because an inadequate rationale is provided as to why the Veteran's adjustment disorder is unrelated to his service-connected left ankle disability.  Specifically, the examiner seems to suggest that the Veteran's adjustment disorder is related, in part, to the Veteran's ankle disability.  For these reasons, additional development is required.

 Finally, the Veteran alleges that he is unable to work due to his service-connected disabilities.  He is currently service-connected for a left ankle disability and a left ankle scar disability.  A SSA decision indicates that the Veteran is found to be disabled, in part, due to his left ankle disability.  The Board finds that an opinion is thus required as to the functional impairment caused by his left ankle disability and left ankle scar disability.  Further, to allow for a thorough opinion as to the functional impairment of these disabilities and in an effort to promote judicial efficiency, the Board also finds that a contemporaneous VA examination is warranted to accurately reflect the current level of disability.

Accordingly, the case is REMANDED for the following actions:

1.  Secure for the record from SSA a copy of the disability determination and decision and copies of all medical records considered in connection with the Veteran's award of SSA disability benefits.  If any such records are unavailable, the reason for their unavailability must be noted in the record, and the Veteran should be so advised.  

2.  Secure for the record copies of the complete updated clinical records of all VA and/or private treatment the Veteran has received for the claimed disabilities on appeal.

3.  Also secure for the record copies of hospital records from the William Beaumont Army Medical Center from the Veteran's admission on June 14, 1977.  If such records are unable to be located, a finding of unavailability explaining why must be associated with the record.

4.  Arrange for the Veteran to be scheduled for an examination to address the existence, nature, and likely etiology of any psychiatric disability diagnosed during the pendency of the claim, to specifically include depression/depressive disorder, adjustment disorder, somatization disorder, and dysthymia.  Following examination of the Veteran and review of his record, the examiner should respond to the following:

(a)  Please identify, by medical diagnosis, each psychiatric disability diagnosed during the pendency of this appeal.

(b)  As to each psychiatric disability entity diagnosed, is it at least as likely as not (a 50% or greater probability) related to his service, to include injury from a motor vehicle accident therein?

(c)  If the examiner finds that the Veteran's psychiatric disability is unrelated directly to his service, is it at least as likely as not (a 50% or greater probability) that the diagnosed entity was caused or permanently aggravated beyond the natural progression of the disease by the Veteran's service-connected left ankle disability?

The examiner should specifically comment on the notation by the October 2012 VA examiner that the Veteran's adjustment disorder is related, in part, to the Veteran adjusting to his declining health, to include his ankle disability.

The examiner must explain the rationale for any opinions given.

5.  Then arrange for the Veteran to be scheduled for an examination to determine the current severity of his left ankle disability and left ankle scar disability and to address the associated functional limitations of these disabilities.  Following review of the record and examination of the Veteran, the examiner should specifically indicate whether the Veteran's ankle disability is manifested by ankylosis and/or nonunion of the tibia and fibula with loose motion and requiring a brace.  The examiner should also address the functional limitations due to his service-connected left ankle and left ankle scar disabilities as they may relate to his ability to function in a work setting and to perform work tasks such as walking, standing, and sedentary tasks.

It is noted that the Veteran reported completing high school and two years of college.  He indicated that he last worked as a truck driver in July 2002.

A complete rationale for all opinions offered should be provided.  The examiner should specifically comment on a July 2000 physical conducted in connection with his employment that the Veteran did not pass due to health deficiencies, including neurological problems, blurry vision, weakness, and hypertension and a statement from the Veteran's [former] boss indicating that the Veteran was denied an approved physical due to neurological complications and that without a current physical, the Veteran is no longer employable.  The examiner should additionally discuss the notation on October 2012 VA ankle conditions examination that the Veteran's ankle condition would impact his ability to work in that he is unable to walk long distances or stand for long periods.

6.  Arrange for any further development deemed indicated by the development ordered above.

7.  Thereafter, review the record and readjudicate the claims on appeal.  If any remains denied, in whole or in part, issue an appropriate supplemental statement of the case and allow the Veteran and his representative opportunity to respond before returning the case to the Board.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




